Citation Nr: 0831215	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  03-34 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
thoracolumbar scoliosis with lumbar spine degenerative 
arthritis from March 25, 2001, to August 28, 2006.

2.  Entitlement to a rating in excess of 40 percent for 
thoracolumbar scoliosis with lumbar spine degenerative 
arthritis from August 29, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to June 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision issued by the Regional Office (RO) in 
New Orleans, Louisiana in November 2002.  The veteran's claim 
is currently under the jurisdiction of the RO in Oakland, 
California.  

Historically, in pertinent part, the Board granted service 
connection for a low back disability in September 1993.  A 
January 1994 RO decision implemented the Board's grant; a 10 
percent rating was assigned, effective from November 20, 
1989.  The disorder, characterized as scoliosis of the lumbar 
spine with degenerative arthritis was rated pursuant to 
Diagnostic Code (Code) 5292.  See 38 C.F.R. § 4.71a.  The 
veteran did not express his disagreement with the action 
taken by the RO in January 1994.  He did submit an increased 
rating claim to VA in March 1994.  

An August 2002 RO rating decision increased the veteran for 
the veteran's service-connected low back disorder to 20 
percent, effective from March 24, 1994.  It remained 
evaluated under Code 5292.  The veteran did not perfect an 
appeal to this decision.  

Later, on March 25, 2002, an increase rating claim was again 
submitted to VA by the veteran.  A November 2002 rating 
decision, issued by the RO in New Orleans, Louisiana 
confirmed and continued the previously assigned 20 percent 
disability rating.  The veteran perfected an appeal to the 
RO's November 2002 decision.  


During the instant appellate period, the Oakland, California 
RO, in November 2007, increased the rating assigned for the 
veteran's service-connected thoracolumbar scoliosis with 
lumbar spine degenerative arthritis to 40 percent, effective 
from August 29, 2006.  Code 5243 was utilized for the 
rating.  

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Inasmuch as the issue on appeal was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with the award of an increased rating, the 
Hart decision applies.  Hence, the Board has restyled the 
claim accordingly with consideration of the fact that 
different ratings have been deemed to be warranted for 
different time periods.  The Board again notes that the 
instant claim arose from the veteran's increased rating claim 
received by VA on March 25, 2002.  Pursuant to, and mindful 
of the effective date rules set out as part of 38 C.F.R. 
§ 3.400(o)(2) (2007), March 25, 2001, was chosen as the 
starting date concerning the above-mentioned Issue 1.  As 
such, for the above-expressed procedural reasons, as well as 
concerning the factual background of this case, discussed in 
greater detail below, the claim has been characterized as 
shown on the title page of this decision.

The veteran provided testimony at a hearing conducted by the 
undersigned Acting Veterans Law Judge in May 2008.  At the 
outset of the hearing he essentially seemed to express his 
desire to reopen a claim for entitlement to VA individual 
unemployability benefits.  A claim for such benefits has been 
previously denied by VA on several occasions.  In any event, 
as this issue has yet to be developed for appellate review it 
is referred to the RO for initial development and 
adjudication.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's lumbar spine 
disorder was not manifested by severe intervertebral disc 
syndrome, with recurring attacks with intermittent relief.

2.  Prior to September 26, 2003, the veteran's lumbar spine 
disorder was not manifested by severe lumbosacral strain, 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

3.  Since September 23, 2002, the veteran's lumbar spine 
disorder has not been manifested by an intervertebral disc 
syndrome manifested by incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, or by neurologic symptoms 
warranting a separate rating.

4.  Since September 26, 2003, the veteran's lumbar spine 
disorder has not been manifested by unfavorable ankylosis of 
the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  From March 25, 2001, to August 28, 2006, the criteria for 
the assignment of a rating in excess of 20 percent for 
thoracolumbar scoliosis with lumbar spine degenerative 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.71a, Diagnostic Codes (Codes) 5237, 5242, 5243 
(2007), 38 C.F.R. § 4.71a, Codes 5292, 5293, 5295 (2002).


2.  From August 29, 2006, the criteria for the assignment of 
a rating in excess of 40 percent for thoracolumbar scoliosis 
with lumbar spine degenerative arthritis have not been met. 
 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic 
Codes (Codes) 5237, 5242, 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Despite the fact that notification to the veteran may not 
have met all of the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) and related case law, including 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
finds that the matters decided below may be addressed at this 
time, without further remand, because any notice error is not 
prejudicial, and because the veteran has been provided all 
the information necessary to allow a reasonable person to 
substantiate this claim.  VA notified the veteran in a July 
2003 statement of the case (SOC), correspondence dated in 
September 2002, March 2003, and July and October 2004, and 
supplemental SOCs (SSOCs) issued in January 2004 and June 
2005 of the information and evidence needed to substantiate 
and complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The SOC and SSOCs 
informed the veteran of the specific rating criteria which 
would provide a basis for increased rating regarding his 
service-connected lumbar spine disorder.  VA has fulfilled 
its duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  March 2006 
correspondence provided adequate notice of how effective 
dates are assigned. The claim was subsequently readjudicated 
in a November 2007 SSOC.  While the appellant did not receive 
full notice prior to the initial decision, after pertinent 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the notice provided cured any prejudice that may have 
been present.  


Factual Basis

In the course of an August 2002 VA orthopedic examination the 
veteran complained of mainly stiffness of the spine with 
muscle tightness and tenderness.  Examination revealed 
tightness and tenderness of the paraspinous muscles, in both 
the lumbar and thoracic area.  Paraspinous muscles 
demonstrated no intercostal radicular pain.  Compromised 
respirations were also not observed.  Straight leg raising 
testing was negative.  Range of motion testing showed flexion 
to 50 degrees, bilateral lateral flexion to 20 degrees, and 
bilateral rotation to 15 degrees.  Sensory testing was 
essentially normal.  X-ray examination confirmed lumbar 
scoliosis with degenerative disc disease at L5-S1.  The 
supplied diagnoses included lumbar spine scoliosis with 
degenerative disc disease.  The examiner added that the 
veteran's back disorder led to limited range of motion 
secondary to tightness and tenderness of the para-lumbar 
muscles.  An acute exacerbation would bring on decreased 
motion as well as increased fatigability; the examiner, 
however, mentioned that he could not feasibly state the 
additional degree of limitation at the time of examination.  
The examiner did opine that the veteran's back disorder would 
prevent him, without intermittent periods of rest, from 
performing jobs which required extended climbing, lifting, 
bending, stooping, standing, or walking.

The report of a VA orthopedic examination conducted in 
September 2003 shows that the veteran complained of 
persistent lower back pain.  He provided a history of one 
flare up per month, lasting for 24 hours; he added that the 
severity was mild to moderate.  The veteran did complain of 
100 percent decreased motion with flare-ups.  He denied 
numbness.  Examination showed an abnormal curvature of the 
right paralumbar region.  Range of motion testing of the 
thoracic lumbar spine demonstrated flexion to 78 degrees, 
extension to 25 degrees, bilateral lateral bending to 25 
degrees, and bilateral rotation also to 25 degrees.  No pain 
was elicited on motion testing.  The examiner mentioned that 
the veteran would have a 10 percent decrease in range of 
motion during a flare-up.  Paralumbar spasms were present.  
Weakness and tenderness were not.  Neither postural, 
musculature, nor fixed deformities of the back was observed.  
Neurological examination showed no deficits.  Reflexes were 
intact.  Concerning intervertebral disc syndrome, the 
examiner commented that no incapacitation had been 
demonstrated in the past year.  The supplied diagnosis was 
thoracic lumbar spine scoliosis with degenerative changes and 
myospasms.  It was also noted that the veteran's symptoms 
other than stiffness and muscle cramps in the lower back were 
not due to his service-connected disorder (thoracolumbar 
scoliosis and arthritis) but were more consistent with his 
anxiety and depression.  A September 2003 VA fee-basis X-ray 
report notes findings of moderate dextroscolioisis of the 
lumbar spine and L5-S1 intervertebral disc degeneration.  

The report of January 2004 VA EMG (electromyograph) testing 
shows that no electrodiagnostic evidence was seen to confirm 
a left lumbar or sacral radiculopathy or other peripheral 
nerve disorder.  

The report of private MRI (magnetic resonance imaging) 
examination conducted in August 2004 includes findings of 
degeneration of the lower two lumbar disc most prominent at 
L5-S1, mild foraminal stenosis, and minimal degeneration of 
the L4-5 disc with a mild disc bulge.

A May 2006 VA X-ray report shows a diagnosis of mild 
scoliosis of the thoracolumbar spine.  

The report of a VA orthopedic examination conducted on August 
29, 2006, notes that the veteran complained of constant pain 
which at times radiated into his left leg.  He denied any 
period in which he was incapacitated for a period of 24 hours 
or more.  The veteran did complain of daily flare-ups.  The 
veteran provided a history of his involvement in a 2005 post-
service automobile accident, which necessitated chiropractic 
treatment.  He was unable to state to what degree the 2005 
accident had increased the severity of his service-connected 
lumbar spine disorder.  

Examination findings mentioned that the veteran walked with 
the assistance of a cane.  The veteran was not able to move 
his lumbar spine at the time of examination, due to 
complaints of too much pain.  Little left knee movement was 
demonstrated.  Straight leg raising testing was also not 
undertaken due to complaints of severe pain.  Sensation was 
intact to light touch.  Deep tendon reflexes were noted to be 
+2 in the bilateral knee and ankle jerks.  Neurologic 
examination was reported to be otherwise normal.  The 
examiner described pain as having a major functional impact 
on the veteran's back disorder.  Thoracolumbar strain and 
degenerative joint disease was diagnosed.  The veteran was 
also fitted for a cane on the same day as the examination.  

The report of VA EMG testing dated in October 2006 shows 
findings reflective of no electrical evidence of left lumbar 
radiculopathy.

A December 2006 VA outpatient medical record shows that 
Diazepam was refilled for spasms.  

The veteran was afforded a VA orthopedic examination in 
August 2007.  Review of the examination report shows that the 
examiner did not have access to the veteran's claims file; 
the examiner later, in September 2007, after reviewing the 
claims file, again examined the veteran.  The veteran 
complained of constant burning back pain, essentially without 
flare-ups.  He also complained of shooting pain up into his 
shoulders and neck, and down to his knees; the examiner 
observed that this description obtained from the veteran did 
not really fit a radicular pattern.  The veteran did not have 
24-hour periods of incapacitation, though he did claim to be 
limited from activity.  The veteran informed the examiner 
that he had not worked since 1981 due to his back injury as 
well as due to other non-specific issues.  Examination showed 
some spasm of the paravertebral musculature at &5-S1.  The 
veteran informed the examiner that pain prevented him from 
performing range of motion testing.  Deep tendon reflexes 
were +2 in the knee and ankle jerks.  Leg sensation was 
intact to light touch monofilament testing.  Thoracolumbar 
strain with scoliosis was diagnosed.  

An August 2007 VA neurology consult report shows that the 
veteran complained of periodic parethesias and non-persistent 
numbness in either leg.  October 2006 EMG findings were 
mentioned, which were negative for the lower extremities and 
back.  Examination revealed no cranial nerve abnormalities.  
Normal deep tendon reflexes were noted.  Lower extremity 
examination showed normal knee and ankle reflexes.  No focal 
atrophy or weakness was shown.  Straight leg raising was 
variable bilaterally.  The examiner described a fairly severe 
restriction of forward lumbar range of motion, some of which 
may be functional.  Sensory examination in the legs showed 
some diminished vibratory sensation, more on the left.  
Pinprick sensation was variable and no consistent dermatome 
loss was observed.  The examiner provided a diagnosis of 
history of chronic low back pain with some probable 
functional overlay.

August 2007 VA EMG testing showed possible chronic L4-5, L5-
S1 radiculopathy.  

VA MRI lumbar spine testing findings from August 2007 shows a 
diagnosis of bilateral neural foraminal stenosis (worse on 
the right) and spinal nerve impingement at L4-L5 and L5-S1.

The VA physician who conducted the above-discussed August 
2007 VA orthopedic examination again examined the veteran in 
September 2007.  The veteran complained of constant flare-
ups.  He added he took Vicodin three times a day for pain 
relief.  He mentioned that he could not lift more than 10 
pounds.  The veteran informed the examiner that once a month 
he needed to lay down for an entire day four times, but that 
that such bed rest was not ordered by a physician.  The 
veteran denied any current specific radicular complaints.  He 
did report, however, that pain radiated down into his large 
toes bilaterally.

Examination showed moderate thoracolumbar scoliosis of the 
spine.  He had spasm of the bilateral paravertebral 
musculature in the low back and moderate tenderness in the 
L5-S1 region.  The veteran could only forward flex 10 
degrees, extend backward 5 degrees, right lateral flex 15 
degrees, left lateral flex 5 degrees, and bilaterally rotate 
5 degrees.  Sensation was intact to light touch.  Deep tendon 
reflexes were reported to be +1 in the knee jerks, and +0 in 
the ankle jerks, both bilaterally.  Straight leg testing 
provoked discomfort at 60 degrees in both feet and both lower 
extremities.  The examiner added that the veteran had normal 
sensation, strength, and normal neurologic examination of the 
lower extremities.  Lumbar strain with degenerative disc 
disease of the lumbar spine and bilateral radiculopathy was 
diagnosed.  The examiner added that pain appeared to be the 
veteran's major functional impact.  


VA EMG testing accomplished in October 2007 showed normal but 
suboptimal EMG study due to reduced effort; no obvious sign 
of lumbar radiculopathy was detected.  

The veteran provided testimony to the unsigned Acting 
Veterans Law Judge in May 2008.  He testified that he had 
been awarded Social Security Administration (SSA) benefits 
due to his back and a nervous disorder.  See page 10 of 
hearing transcript (transcript).  A March 1987 SSA Disability 
Determination and Transmittal form shows that the veteran had 
been found to be disabled as of December 1986 due to a 
primary diagnosis of borderline intelligence, and a secondary 
diagnosis of depression.  He claimed that he needed to lay on 
his back 9 to 10 hours a day.  See page 13 of transcript.  

Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), which 
allows for ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran's lumbar spine disorder, characterized as 
thoracolumbar scoliosis with degenerative arthritis of the 
lumbar spine, is currently rated under Code 5243.  See 
November 2007 SSOC.  This rating is based, in part, on 
limitation of motion.  The Board notes, however, that since 
the receipt of the veteran's increased rating claim in March 
2002 the applicable regulations utilized to rate such a 
disorder have been revised.


In cases such as this, the Board must consider, in 
conjunction with the otherwise applicable Code, any 
additional functional loss the veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  With any form of arthritis, painful 
motion is an important factor of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint. Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The criteria for rating an intervertebral disc syndrome and 
disabilities of the spine generally were revised while the 
appeal was pending effective September 23, 2002, and 
September 26, 2003, respectively.  Prior to the effective 
date of any change in law only the old rating criteria may be 
considered.  On and after the effective date of the new 
criteria only that new criteria may be applied.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the criteria in effect prior to September 26, 2003, a 
lumbosacral strain manifested by characteristic pain on 
motion warranted a 10 percent evaluation.  Lumbosacral strain 
with muscle spasm on extreme forward bending, and a 
unilateral loss of lateral spine motion in a standing 
position, warranted a 20 percent evaluation.  A 40 percent 
evaluation was warranted for a severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295 (2003).


Under the criteria in effect prior to September 26, 2003, 
limitation of lumbar spine motion warrants a 20 percent 
rating when limitation was moderate, and a 40 percent rating 
was warranted when limitation was severe.  38 C.F.R. § 4.71a, 
Code 5292 (2003).

Under 38 C.F.R. § 4.71a, Code 5293 (2002) a 20 percent rating 
was in order for a moderate intervertebral disc syndrome, 
with recurring attacks.  A 40 percent rating required a 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.

Code 5293 was revised effective September 23, 2002.  The new 
Code provides that an intervertebral disc syndrome should be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
rating.  The revised Code 5293 provides that an evaluation of 
20 percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months. 
 An evaluation of 40 percent is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.

Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

The criteria for rating disabilities of the spine were again 
revised effective September 26, 2003.  The revised criteria 
effective September 26, 2003 include 38 C.F.R. § 4.71a, Code 
5243, which provides that intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  38 
C.F.R. § 4.71a.


Under the General Rating Formula for Diseases and Injuries of 
the Spine, under which the veteran's lumbar spine disorder is 
currently rated, the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. A 20 percent rating requires 
thoracolumbar spine forward flexion greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or for 
favorable ankylosis of the entire thoracolumbar spine.  38 
C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, normal extension 
is zero to 30 degrees, normal left and right lateral flexion 
is zero to 30 degrees, and normal left and right lateral 
rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V. 
 Although higher ratings are provided under 38 C.F.R. 
§ 4.71a, Codes 5286 and 5289 (2003) based on ankylosis of the 
spine, ankylosis is not shown.  Ankylosis is the immobility 
and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).

The United States Court of Appeals for Veterans Claims has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  When a question arises as to which of two ratings 
under a particular Code applies, the higher evaluation is 
assigned if the disability picture more closely approximates 
the criteria for the higher rating; otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.


Here, the appellant appealed the then 20 percent rating (now 
40 percent) assigned for his service-connected low back 
disability.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Analysis

Entitlement to a rating in excess of 20 percent for 
Thoracolumbar Scoliosis with Lumbar Spine Degenerative 
Arthritis from March 25, 2001, to August 28, 2006

VA examinations in August 2002 and September 2003, as 
detailed above, showed no more than moderate limitation of 
lumbar motion; and even though the veteran complained of 
paralumbar muscle spasms in September 2003, no neurological 
involvement.  The two examination reports noted the absence 
of spasm. Consequently, the next higher, 40 percent, rating 
under Code 5292 or 5295 is not warranted.  Considering rating 
the disability as disc disease, under Code 5293 prior to the 
September 2002 revision, intervertebral disc disease was not 
reflected in either of the two above-mentioned VA 
examinations; no neurological involvement was noted. 
 Essentially, the medical record is absent of clinical 
findings reflective of recurring attacks of an intervertebral 
disc syndrome with intermittent relief. Objective evidence of 
such signs as recurring attacks with periodic muscle spasms 
has not been clinically shown.


From the date of the regulatory change in September 2002, an 
intervertebral disc syndrome may be rated based on 
incapacitating episodes (under the revised Code 5293, then 
from September 26, 2003 under Code 5243).  The complete 
medical record, as noted above, concerning this specific 
period of time, fails to show that the veteran's lumbar spine 
disorder was manifested by intervertebral disc syndrome.  As 
reported on VA EMG testing in January 2004, no lumbar 
radiculopathy was detected.  As such, there is no basis for 
an increased rating based on incapacitating episodes.  The 
objective clinical evidence also does not show neurological 
symptoms which may be separately rated and combined with the 
rating for orthopedic disability.  Indeed, despite his 
complaints of paralumbar spasms in the course of his 
September 2003 VA examination, no radicular symptoms or 
sensory deficits were detected.  While the disability may 
also be rated under the general formula for rating 
injuries/diseases of the spine from September 26, 2003, a 40 
percent rating requires forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  Here, at no time has any of 
these findings/symptoms been present.  Hence, the general 
formula does not provide a basis for a rating in excess of 20 
percent for the period from March 25, 2001, to August 28, 
2006.  

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45.  The appellant's 
complaints of discomfort and pain have been considered and 
have been taken into account in the assignment of the 
disability rating assigned.  The Board has, concerning this 
pertinent period, considered the veteran's claim for an 
increased rating for his lumbar spine disability under all 
appropriate Codes.  As stated above, painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  This has been accomplished in the present 
case, and indeed, the assignment of a compensable rating 
itself is recognition that industrial capabilities are 
impaired.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).


Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, that has 
been done in this case, and it is important to emphasize that 
the Rating Schedule does not provide a separate rating for 
pain, Spurgeon v. Brown, 10 Vet. App. 194 (1997), and the new 
general rating formula specifically requires the use of the 
defined criteria "with or without pain."  38 C.F.R. 
§ 4.71a.

Entitlement to a rating in excess of 40 percent for 
thoracolumbar scoliosis with lumbar spine degenerative 
arthritis from August 29, 2006

Review of the medical evidence on file, beginning August 29, 
2006, the date in which the veteran was afforded a VA 
orthopedic examination, shows sufficient clinical findings of 
sufficiently severe lumbar spine range of motion findings to 
warrant the assignment of a 40 percent rating.  While the 
veteran, due to apparent bouts of severe pain was unable to 
perform range of motion testing at the August 29, 2006, VA 
examination, as well as during the August 2007 VA orthopedic 
examination, in the course of the above-discussed September 
2007 VA examination the veteran could only forward flex 10 
degrees.  Pursuant to the General Rating Formula for Diseases 
and Injuries of the Spine, and specifically, Code 5243, with 
forward flexion of the thoracolumbar spine being limited to 
30 degrees of less, a 40 percent is so warranted.  The post 
August 29, 2006, medical evidence is clearly devoid of 
findings of unfavorable ankylosis of the thoracolumbar spine; 
as such, a 50 percent rating, also under the rating 
guidelines of the General Rating Formula for Diseases and 
Injuries of the Spine, is not for application in this case.  

While the veteran claims to have to essentially lay down once 
a day for a period of 9 to 10 hours a day (see page 13 of 
transcript), the probative medical evidence demonstrates that 
there has been no incapacitating episodes as defined by the 
rating criteria, i.e., no physician has ordered bed rest for 
the appellant due to the disorder at issue.  As set forth 
above, and discussed further below, the probative evidence of 
record also shows no chronic radiculopathy.  Thus, there is 
no basis for a separate rating for his neurological 
component.  38 C.F.R. § 4.7.


The veteran's current rating for his back disability is 40 
percent.  The only basis for a higher rating based on 
limitation of motion is if his back disorder is manifested by 
ankylosis.  See 38 C.F.R. § 4.71a.  Ankylosis is the fixation 
of a joint.  Dinsay v. Brown, 9 Vet. App. 79 (1996).  As 
noted above, as the veteran demonstrates at least some motion 
in each plane of lumbar motion, there is absolutely no 
evidence of ankylosis in any segment of his lumbar spine.  As 
the veteran's lumbar disorder is already rated at the maximum 
scheduler rating of 40 percent for orthopedic manifestations, 
the Board will primarily address the neurological facet of 
the disability.

The medical evidence on file dated from August 29, 2006, 
includes the veteran's complaints of back pain which radiated 
into his left lower extremity.  See August 29, 2006, VA 
examination report.  October 2006 VA EMG testing showed no 
radiculopathy.  As noted above, August 2007 VA EMG findings 
noted "possible" lumbar spine radiculopathy, and a 
September 2007 VA examination report included a diagnosis of 
bilateral radiculopathy (even though in the course of the 
examination the veteran reported no specific radicular 
complaints at that time).  The Board also finds noteworthy 
that clinical findings reported by the examiner in the course 
of the September 2007 examination shows that he commented 
that normal sensation, strength, and neurologic examination 
of the veteran's lower extremities was present.  Of 
particular note, the Board observes that in the course of 
October 2007 VA EMG testing no obvious electrical sign of 
lumbar radiculopathy was discerned.  

As noted earlier, the Board must consider evidence of 
exacerbated symptomatology throughout the appeal period. 
 Hart, supra.  At first blush, it appears that the veteran 
approximated active radiculopathy and a compensable rating -- 
at least for a brief spell during this appeal period. 
 Substantively, however, the preponderance of the evidence - 
discussed in detail above -- is overwhelmingly against the 
claim.

In sum, the probative medical evidence of record 
preponderates against finding objective clinical findings of 
lumbar radiculopathy to confirm the veteran's subjective 
complaints of radiating pain to the lower extremities. 
 Further, to the extent that his medical records show 
decreased reflexes and weakness, objective clinical findings 
revealed no decrease in sensation, motor strength, or 
atrophy.  Thus, the probative medical evidence of record 
preponderates against a separate rating for the chronic 
neurological manifestations of the veteran's intervertebral 
disc syndrome.  In the absence of a diagnosis of lumbar 
radiculopathy, the veteran's low back disorder, for the 
period from August 29, 2006, more nearly approximates the 
current 40 percent rating.  38 C.F.R. § 4.1, 4.7, 4.71a, Code 
5243.

The benefit sought on appeal is denied.

In reaching these decisions the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for 
thoracolumbar scoliosis with lumbar spine degenerative 
arthritis from March 25, 2001, to August 28, 2006, is 
denied.  

Entitlement to a rating in excess of 40 percent for 
thoracolumbar scoliosis with lumbar spine degenerative 
arthritis from August 29, 2006, is denied.  



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


